UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI -

EASTERN DIVISION
Justin §. O'Neill, )
Plaintiff,
vs. Case Na. 4:19-cy02686 DNN
Deniz M. Segin, 7
Defendast
CONSENT JUDGMENT

WHEREAS, presently pending before this court is Plaintiff's petition brought pursuant to
the Convention on the Civil Aspects on International Child Abduction done at the Hague on 25"
October 1980 (The Convention) and 42 USC section 11601 et. seq., The International Child
Abduction Remedies Act (ICARA). |
WHEREAS, the parties have entered into settlement negotiations regarding the resolution
of Plaintiff's petition; and
| WHEREAS, the parties agree and stipulate as follows: ;
l. Plaintiff and Defendant shall follow an interim physical custody schedule that
rotates during a 28-day period, to wit:
a Defendant has custody of child L.F.O. for a period of 5-consecutive days;
b. Plaintiff has custody of child L.F.O. for a period of 5-consecutive days;
c. Defendant has custody of child L.F.O. for a period of 4-consecutive days;
d. Plaintiff has custody of child L.F.O. for a period of 3-consecutive days;
e, Defendant has custody of child L.F.O. for a period of 5-consecutive days;

and

 
f, Plaintiff has custody of child L.F.O. for a period of 6-consecutive days.
2, The schedule set forth above began at 6:00 pm on September 25, 2019 on

subparagraph 3 wherein Defendant has custody of L.F,O, for a period of 4-consecutive days.

3. Plaintiff, Defendant, and L.F.O. shall repatriate to their habitual residence of 2 Mov,
hee 2 Nov ANNO L.¥.0. SHALL NOT
Brisbane, Australia no-seoner-than-Janvary-4,2020-and no later than January 29, 2020, "VE Usk SEOeT

196 DECEMBER ZAY

PARKEO
4, A copy of this CONSENT SUDGMENT shall be filed in Case No. BRC 4006/2019 E> ise IN

pending in the Family Court of Australia at Brisbane and the Federal Circuit Court of Australia al pies paperneNs |
Brisbane. Plaintiff and Defendant shall conduct their pending dissolution of marriage, child te NAwEe !
custody, child support, division of property, and division of debt matters in Case No. BRC
4006/2019 pending in the Family Court of Australia at Brisbane and the Federal Circuit Court of
Australia at Brisbane,

5. A copy of this CONSENT JUDGMENT shall be filed in Case No, [922-FC00246
pending in the Circuit Court of the City of St. Louis, State of Missouri. Said filing is for sole
purpose of enforcement of the schedule set forth above in paragraphs 1, 2, and 3 if necessary and
shall not convey jurisdiction upon said Court to enter any orders and/or judgments regarding the
parties’ pending dissolution of marriage, child custody, child support, division of property, and
division of debt matters, Case No. 1922-FC00246 shall be dismissed upon the first of the following
to occur; (a) the repatriation of the Plaintiff, Defendant, and LFO to Brisbane, Australia; or (b)
January 29, 2020.

With the entry of this CONSENT JUDGMENT, the Plaintiff and Defendant agree that the
above resolves Plaintiff's petition currently pending before this Court. -

Ss AA4LZ
; lL)

Justin S, O'Neill, Plaintiff “rato Defendant

2. Nov 2A.

 

 
Case: 4:19-cv-02686-DDN Doc. #: 12 Filed: 11/05/19 Page: 3 of 3 PagelD #: 101

The Marks Law Firm, L.L.C.

Amer Wala

Jonathan D. Marks #47886
Attorney for Plaintiff

Four City Place Drive, Suite 497
Creve Coeur, Missouri 63141

(314) 993-6300 Phone

(314) 993-6301 Fax

 

SO ORDERED

Entered:

Stange Law Firm, PC

 

 

Jgfin D. Kershman #56357
ttorney for Defendant

120 S. Central Avenue, Suite 450

Clayton, Missouri 63105

(314) 993-6300 Phone

(314) 963-9191 Fax
